           Case 2:19-cv-01545-RSM Document 78 Filed 09/29/20 Page 1 of 6




 1                                       THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                 AT SEATTLE

 8   XINLU FAN, LIANG’E FAN,
     SHAOCHUN FU, JIANHUA GU,               NO. 2:19-cv-01545-RSM
 9   FENYING LI, MINGXIA LI, YONGNIAN
     SHI, CHENLIN WANG, SHUWEN WU,          STIPULATION AND ORDER
10
     HAIJUN ZHOU, and XIAOFANG ZHOU,        REGARDING CLASS
11                                          CERTIFICATION DEADLINES
                       Plaintiffs,
12
     v.
13
     U.S. BANK NATIONAL ASSOCIATION;
14   QUARTZBURG GOLD, LP; ISR
     CAPITAL, LLC; IDAHO STATE
15   REGIONAL CENTER, LLC; and SIMA
16   MUROFF,

17                     Defendants.

18
     U.S. BANK NATIONAL ASSOCIATION,
19
                       Crossclaimant,
20
     v.
21
     QUARTZBURG GOLD, LP; and IDAHO
22   STATE REGIONAL CENTER, LLC,

23                     Crossclaim
                       Defendants.
24

25

26

27

     STIPULATION AND ORDER RE:                      DORSEY & WHITNEY LLP
                                                      701 FIFTH AVENUE, SUITE 6100
     CLASS CERTIFICATION DEADLINES                      SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                    PHONE: (206) 903-8800
                                                          FAX: (206) 903-8820
                 Case 2:19-cv-01545-RSM Document 78 Filed 09/29/20 Page 2 of 6




 1                                               STIPULATION

 2          All parties who have appeared in this action, by and through their undersigned counsel,

 3 hereby stipulate and agree as follows:

 4          1.       The deadline for the Motion to Certify Class is currently scheduled for September

 5 25, 2020. The deadline was continued from prior dates because the global COVID-19 pandemic

 6 has inhibited class certification-related discovery.

 7          2.       Plaintiffs and Defendant U.S. Bank National Association (“U.S. Bank”) have been

 8 engaged in settlement discussions pertaining to this case and the related case Chi Chen et al. v.

 9 U.S. Bank National Association, Case No. 2:16-cv-01109-RSM.                    These ongoing settlement

10 discussions have been productive and there is now the potential to resolve the claims asserted

11 against U.S. Bank. Additional time is needed to address each Plaintiff’s claims. In recent weeks,

12 many Plaintiffs have dismissed their claims against U.S. Bank.

13          3.       In addition, as previously explained in the parties’ prior stipulations regarding class

14 certification deadlines, Defendant U.S. Bank has sought to take the deposition of any putative class

15 representative prior to class certification briefing and has agreed to take that deposition remotely,

16 over videoconference. However, Plaintiffs’ counsel has represented that Plaintiffs cannot be

17 deposed in China, even remotely, because depositions in China are illegal, and has further

18 indicated that travel and other restrictions resulting from the global COVID-19 pandemic are

19 impeding any deposition scheduling at this time.

20          4.       Accordingly, the Parties have stipulated and agreed to request the following relief

21 from this Court:

22          a.       The deadline for the Motion to Certify Class should be continued until December

23                   18, 2020;

24          b.       The deadline for any Opposition to Motion to Certify Class should be continued

25                   until January 15, 2021; and

26          c.       The deadline for any Reply in Support of Motion to Certify Class should be

27                   continued until February 12, 2020.

     STIPULATION AND ORDER RE:                                         DORSEY & WHITNEY LLP
                                                                         701 FIFTH AVENUE, SUITE 6100
     CLASS CERTIFICATION DEADLINES           1                             SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                                       PHONE: (206) 903-8800
                                                                             FAX: (206) 903-8820
                 Case 2:19-cv-01545-RSM Document 78 Filed 09/29/20 Page 3 of 6




 1          5.       The Parties stipulate and agree that there is good cause for the requested relief on

 2 the grounds of efficiency for the Parties and the Court. The requested relief will accommodate

 3 and facilitate the Parties’ ongoing settlement process, avoid the Parties incurring potentially

 4 unnecessary expenses, and avoid the Parties and the Court incurring potentially unnecessary

 5 burdens. The Parties further agree that there is additional good cause for this request because U.S.

 6 Bank believes it is entitled to take the deposition of any putative class representative before class

 7 certification is briefed but the COVID-19 pandemic is impeding that discovery.

 8          6.       This Stipulation is without waiver of any party’s right to seek further extensions or

 9 any other relief.

10          For these reasons, the Parties hereto stipulate and agree to, and respectfully and jointly

11 request entry of, the Order set forth below.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER RE:                                        DORSEY & WHITNEY LLP
                                                                        701 FIFTH AVENUE, SUITE 6100
     CLASS CERTIFICATION DEADLINES           2                            SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                                      PHONE: (206) 903-8800
                                                                            FAX: (206) 903-8820
            Case 2:19-cv-01545-RSM Document 78 Filed 09/29/20 Page 4 of 6




 1        Respectfully submitted this 25th day of September, 2020.

 2   /s/ Shawn Larsen-Bright                       /s/ Jihee Ahn (by email authorization)
     Jeremy Larson, WSBA #22125                    Jihee Ahn, WSBA #56012
 3   Shawn Larsen-Bright, WSBA #37066              John McDonald admitted pro hac vice
     Dorsey & Whitney LLP                          Harris Bricken Sliwoski LLP
 4
     701 Fifth Avenue, Suite 6100                  600 Stewart Street, Suite 1200
 5   Seattle, WA 98104-7043                        Seattle, WA 98101
     (206) 903-8800                                (206) 224-5657
 6   larson.jake@dorsey.com                        jihee@harrisbricken.com
     larsen.bright.shawn@dorsey.com                john.mcdonald@harrisbricken.com
 7   Attorneys for U.S. Bank National              Attorneys for Plaintiffs Xinlu Fan, et al.
 8   Association

 9   /s/ Sean Prosser (by email authorization)
     Sean T. Prosser, admitted pro hac vice
10   Mintz, Levin, Cohn, Ferris, Glovsky & Popeo
11   3580 Carmel Mountain Road, Suite 300
     San Diego, CA 92130
12   STProsser@mintz.com
     and
13   Roger D. Mellem, WSBA #14917
     Adam Doupe, WSBA #55483
14
     Ryan, Swanson & Cleveland, PLLC
15   1201 Third Avenue, Suite 3400
     Seattle, Washington 98101-3034
16   mellem@ryanlaw.com
     doupe@ryanlaw.com
17   Attorneys for Defendants Quartzburg Gold,
     LP, ISR Capital, LLC, and Idaho State
18
     Regional Center, LLC
19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER RE:                                  DORSEY & WHITNEY LLP
                                                                     701 FIFTH AVENUE, SUITE 6100
     CLASS CERTIFICATION DEADLINES      3                              SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                                   PHONE: (206) 903-8800
                                                                         FAX: (206) 903-8820
             Case 2:19-cv-01545-RSM Document 78 Filed 09/29/20 Page 5 of 6




 1                                              ORDER

 2         Based upon the foregoing Stipulation, and for good cause shown, it is hereby ORDERED

 3 that the deadline for the Motion to Certify Class is hereby continued to December 18, 2020; that

 4 the deadline for any Opposition to Motion to Certify Class is hereby continued to January 15,

 5 2021; and that the deadline for any Reply in Support of Motion to Certify Class is hereby continued

 6 to February 12, 2021.

 7

 8         IT IS SO ORDERED this 29th day of September, 2020.

 9

10

11

12
                                                 RICARDO S. MARTINEZ
13                                               CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER RE:                                     DORSEY & WHITNEY LLP
                                                                     701 FIFTH AVENUE, SUITE 6100
     CLASS CERTIFICATION DEADLINES         4                           SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                                   PHONE: (206) 903-8800
                                                                         FAX: (206) 903-8820
             Case 2:19-cv-01545-RSM Document 78 Filed 09/29/20 Page 6 of 6




 1                                CERTIFICATE OF SERVICE

 2         I hereby certify that on this date I caused to be served the foregoing on the following

 3 counsel of record by the method indicated:

 4    John F. Rapp, WSBA #17286                         Via Messenger
      Daniel P. Harris, WSBA #16778                     Via Facsimile
 5    Jihee Ahn, WSBA #56012                            Via U.S. Mail
 6    John McDonald admitted pro hac vice               Via Electronic Mail (per agreement)
      Harris Bricken Sliwoski LLP                       Via ECF Notification
 7    600 Stewart Street, Suite 1200
      Seattle, WA 98101
 8    Tel: 206-224-5657
      Fax: 206-224-5659
 9
      john.rapp@harrisbricken.com
10    dan@harrisbricken.com
      jihee@harrisbricken.com
11    john.mcdonald@harrisbricken.com
      Attorneys for Plaintiffs
12

13    Roger D. Mellem, WSBA #14917                 Via Messenger
14    Adam Doupe, WSBA #55483                      Via Facsimile
      Ryan, Swanson & Cleveland, PLLC              Via U.S. Mail
15    1201 Third Avenue, Suite 3400                Via Electronic Mail (per agreement)
      Seattle, Washington 98101-3034               Via ECF Notification
16    mellem@ryanlaw.com
      doupe@ryanlaw.com
17            and
18    Sean T. Prosser, admitted pro hac vice       Via Messenger
      Mintz, Levin, Cohn, Ferris, Glovsky & Popeo  Via Facsimile
19    3580 Carmel Mountain Road, Suite 300         Via U.S. Mail
      San Diego, CA 92130                          Via Electronic Mail (per agreement)
20    STProsser@mintz.com                          Via ECF Notification
21    Attorneys for Defendants Quartzburg Gold,
      LP, ISR Capital LLC and Idaho State
22    Regional Center, LLC
23
     DATED this 25th day of September, 2020.
24
                                                /s/ Molly Price
25                                              Molly Price, Legal Assistant
26

27

      STIPULATION AND ORDER RE:                                   DORSEY & WHITNEY LLP
                                                                    701 FIFTH AVENUE, SUITE 6100
      CLASS CERTIFICATION DEADLINES      5                            SEATTLE, WA 98104-7043
      2:19-cv-01545-RSM                                                 PHONE: (206) 903-8800
                                                                        FAX: (206) 903-8820
